Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, the meets and bounds of the “dental implant” limitation are not clear.  Insufficient critical structure necessary for the “object” to perform as a “dental implant” has been set forth.
	In claim 10, the meets and bounds of the “liver implant” limitation are unclear. Insufficient critical structure necessary for the “object” to perform as a “liver implant” has been set forth.  In line 3, there is no antecedent basis for the “at least one topography.”

Rejections based on Prior Art

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al (US 2005/0119758).
Alexander et al disclose for example in Figure 3 an implant object having a surface and a regular pattern of protrusions 18 protruding from the surface 20.  As is apparent in Figure 3 (reproduced on the front page of the printed publication) the protrusions 18 are all spaced apart from one another and arranged in a regular pattern and form “valleys” between adjacent protrusions.  The protrusion elements have a height of about 2-25 microns, are separated from one another by a width of 2-25 microns, have a top surface area of ((2-25 microns)2  or 4-625 microns2) note paragraph [0044]).  In regard to the “protrusions cover between 3 and 90% of the surface, note Figures 20 and 21, where surface D falls within the very broadly claimed 3-90% surface range.  Moreover with regard to the surface coverage limitations, the claims do not provide any defined boundaries for the “surface” allowing the limitation to be arbitrarily defined as any particular surface area on the implant.   In regard to the “top surface area of the at least one protrusion element has an irregular shape other than a basic shape, which is defined as a circular, oval triangular, square, rectangular, trapezoidal, pentagonal, hexagonal, heptagonal or octagonal shape” the illustrated protrusion top surface areas are irregular – in Figure 3 the protrusions have a rectangular shape facing the upper end of the Figure and a rounded irregular shape facing the lower end of the Figure.

Additionally in regard to claim 10, the Alexander et al “object” is capable of being implanted in a patient’s liver – applicant provides no disclosure as to what is required of a “liver implant” and the limitation imposes no reasonably objective structural distinctions from the Alexander et al “object.”

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-5, 9-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al (US 2005/0119758).
	To the limited extent that one were to determine that the Figure 3 embodiment of Alexander et al does not meet the “top surface area of the at least one protrusion element has an irregular shape other than a basic shape, which is defined as a circular, oval triangular, square, rectangular, trapezoidal, pentagonal, hexagonal, heptagonal or octagonal shape” limitation (applicant argues that the shape is “substantially pentagonally shaped”), then one of ordinary skill in the art would have found it obvious to form the protrusion elements of an irregular shape because Alexander et al do not place any significance on the shape of the protrusions, only their size.  Moreover, it is noted that applicant, places no criticality on the shape of the protrusions and explicitly states at page 12, line 30 that the protrusion element “may have any geometrical form.”  
Additionally, to the limited extent that the claimed ranges of protrusion sizes is narrower than the broader range of sizes disclosed by Alexander et al and consequently interpreted as not anticipating the claimed invention, then one of ordinary skill in the art would have found it obvious to have selected protrusion sizes within the Alexander et al disclosed range and the narrower claimed range in order to enhance the osseo-integration of the implant into surrounding bone.

Response to Applicant’s Remarks
Applicant’s remarks submitted April 29, 2021 have been addressed above.   

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712